Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jauss et al (CN 207300399) in view of Bunea et al (CN 104904023) .
Regarding claim 1, Jauss et al discloses a device and a system (Figs.5-9) for determining contamination of a shield and a solar panel, wherein a photovoltaic panel (500) comprises a transparent front layer (530), a photovoltaic active layer (520) and a support layer (510); a detector device (400) is integrated in the photovoltaic panel (500), wherein the detection device comprises a light source (124), a first light sensor (126), a third light sensor (826); wherein the light source beam is directed towards the front layer (530), which acts as a shield for the detector arrangement, particles on the outside of the front layer (530) reflect the light emitted by the light source in a scattering manner, the scattered light reaching the first light sensor and the scattered light 
Regarding claims 2-12, in view of the modified device of Jauss et al and Bunea et al, the specific configuration and scheme utilized for the relevant structure and detection control relations would have been obvious to one of ordinary skill in the art depending on the needs of particular application and improving the monitoring function of the modified Jauss device.
Regarding claim 13, claim 13 is only differs from claim 1 in that it recites the limitation of “a plurality of second photovoltaic units, disposed between the first .  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bucher (US 2013/0201027) is cited for disclosing an apparatus and method for detecting faults in a solar module.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/            Primary Examiner, Art Unit 2878